     Case 2:18-cv-01836-JAM-KJN Document 22 Filed 12/08/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LAVON HANEY,                                       No. 2:18-cv-1836 JAM KJN P
12                       Plaintiff,
13           v.                                          ORDER
14    DR. RICHARD CROSS, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On October 5, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on plaintiff and which contained notice to plaintiff that any objections to the

22   findings and recommendations were to be filed within thirty days. Plaintiff filed objections to the

23   findings and recommendations.

24          In his objections, plaintiff reiterates, inter alia, his claim that he suffered permanent

25   injuries and chronic pain due to the “botched surgery” by Dr. Cross, and complains that plaintiff’s

26   allegations should have been taken as true and plaintiff permitted to provide expert testimony to

27   so demonstrate. However, the magistrate judge explained why plaintiff’s allegations fail to rise to

28   the level of an Eighth Amendment violation. (ECF No. 18 at 9-12.) While the court is not
                                                         1
     Case 2:18-cv-01836-JAM-KJN Document 22 Filed 12/08/20 Page 2 of 2


 1   unsympathetic to plaintiff’s situation, the court cannot convert what is essentially a state law
 2   malpractice claim into a constitutional violation just because he is a state prisoner. Estelle v.
 3   Gamble, 429 U.S. 97, 106 (1976) (“Medical malpractice does not become a constitutional
 4   violation merely because the victim is a prisoner”); see also McGuckin v. Smith, 974 F.2d 1050,
 5   1059 (9th Cir. 1992) (same), overruled on other grounds, WMX Techs. Inc. v. Miller, 104 F.3d
 6   1133 (9th Cir. 1997) (en banc).1
 7           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this
 8   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the
 9   court finds the findings and recommendations to be supported by the record and by proper
10   analysis. Plaintiff’s action is dismissed without prejudice to enable plaintiff to assert his claims in
11   state court.
12           Accordingly, IT IS HEREBY ORDERED that:
13           1. The findings and recommendations filed October 5, 2020, are adopted in full;
14           2. Plaintiff’s second amended complaint (ECF No. 14) is dismissed without prejudice;
15           3. Plaintiff’s motion for injunctive relief (ECF No. 16) is denied;
16           4. Plaintiff’s motion to vacate the referral (ECF No. 17) is denied; and
17           5. The Clerk of Court is directed to close this case.
18

19
     DATED: December 7, 2020                       /s/ John A. Mendez
20
                                                   THE HONORABLE JOHN A. MENDEZ
21                                                 UNITED STATES DISTRICT COURT JUDGE
22

23

24

25
     1
26     Plaintiff’s complaint that the processing of his case was unreasonably delayed is well-taken.
     However, it has often been said that “[j]udges in the Eastern District of California carry the
27   heaviest caseloads in the nation, and this Court is unable to devote inordinate time and resources
     to individual cases and matters.” Cortez v. City of Porterville, 5 F. Supp. 3d 1160, 1162 (E.D.
28   Cal. 2014).
                                                        2
